DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10”, spool shaft.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakiyama (JP 2019122326 A).

With respect to claim 1, Sakiyama disclose a dual-bearing reel 1 configured to feed a fishing line forward (through line guide 22), the dual-bearing reel comprising: a reel body 10 including a first side plate 4  having a circular portion 8b and a bulging portion (4a of figures 2 and 4)  bulging forward and downward (in figure 2, bulging portion 4a can be seen bulging forward in the direction of the line guide 22 and downward in the direction of the reel attachment leg 6) from the circular portion 8b, a second side plate 2 that is circular and disposed apart from the first side plate, and a connecting portion 8c connecting the first side plate and the second side plate; and a handle 15 rotatably mounted on the first side plate, wherein the circular portion of the first side plate has a first central axis O3 that is offset forward and downward (see figure 4) from a second central axis O2 of the second side plate.

With respect to claim 2, Sakiyama disclose the dual-bearing reel according to claim 1, further comprising: a spool 12 rotatably supported by the reel body 10, the spool having a rotation axis O4 that is coincident with the second central axis O2 of the second side plate.

With respect to claim 3, Sakiyama  discloses a dual-bearing reel 1 configured to feed a fishing line forward (through line guide 22), the dual-bearing reel comprising: a reel body 10 including a first side plate 4 having a substantially circular portion 8b and a bulging portion 4a, a second side plate 2 that is substantially circular 8a and disposed apart from the first side plate, and a connecting portion 8c connecting the first side plate and the second side plate; and a handle 15 rotatably mounted on the first side plate; the substantially circular portion 8b of the first side plate including a first central axis O3 and a through-hole (through-hole through which handle shaft 15a extends) having a center (axis of handle shaft 15a) that is displaced (as can be seen in figure 5, for example, axis of handle shaft 15a is displaced from axis O3) from the first central axis.

With respect to claim 5, Sakiyama discloses the dual-bearing reel according to claim 3, wherein the first central axis O3 is offset (see figure 5) from a second central axis O2 of the second side plate 2.

With respect to claim 6, Sakiyama discloses the dual-bearing reel according to claim 5, wherein the first central axis O3 is offset from the second central axis O2 in the direction in which the bulging portion 4a bulges with respect to the substantially circular portion of the first side plate (see figure 4).



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including  a spool shaft mounted to the through-hole, a rotation axis of the spool shaft being offset from the first central axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takechi, Niitsuma et al, Takamatsu et al and Ikuta disclose double-bearing reels with a side plate having a handle mounted thereto and a bulge portion extending from a circular portion of the side plate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/